NUMBER 13-02-394-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI - EDINBURG


 DAVID LEE HALE , Appellant, 

v.



THE STATE OF TEXAS , Appellee.


On appeal from the 252nd District Court 
of Jefferson County, Texas.

O P I N I O N
Before Justices Yañez , Castillo, and Baird (1)
Opinion by Justice Baird



 Appellant was charged by indictment with the offense of sexual assault. The indictment also alleged a prior
felony conviction for the purpose of enhancing the range of punishment.  Appellant and the State were unable
to reach a plea bargain agreement.  Nevertheless, appellant pled guilty to the charged offense, and true to the
enhancement allegation.  Appellant did so seeking either deferred adjudication community supervision, or a
minimum prison sentence.  The State was seeking a sentence of fifteen years.  The trial judge found appellant's
pleas were freely and voluntarily entered, recessed the proceedings, and ordered the preparation of a
pre-sentence investigation report.  When the proceedings resumed, the trial judge found appellant guilty, the
enhancement allegation true, and assessed punishment at fifteen years confinement in the Texas Department of
Criminal Justice--Institutional Division. We affirm.
I.  Appellant's Appeal

 Counsel has filed an Anders brief.  Anders v. California, 386 U.S. 738 (1967). Counsel states that he has
reviewed the statement of facts and the clerk's record in this case, that he has researched the applicable
statutory and decisional authority, and that he has found no reversible error and no arguable grounds of error
for purposes of appeal.  The State has filed a brief concurring with counsel's assessment of the appellate
record.  We find counsel has presented a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).
 Additionally, counsel certifies he served a copy of his brief and the reporter's record on appellant, and
informed appellant of his right to file a pro se brief.  No such brief has been filed.
 We too have carefully reviewed the appellate record and have found no reversible error or any arguable
point(s) of error for appeal.  Accordingly, we affirm the judgment of the trial court.


CHARLES F. BAIRD
Justice


Do not publish .
Tex. R. App. P. 47.2(b).


Opinion delivered and filed
this 12th day of June, 2003.
1.  Former Court of Criminal Appeals Judge Charles F. Baird assigned to this Court by the Chief Justice of the
Supreme Court of Texas pursuant to Tex. Gov't Code Ann. § 74.003 (Vernon 1998).